                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


JOSEPH MIZRACHI,                          )
                                          )
                        Plaintiff,        )
                                          )
       vs.                                )             Case No. 17 C 8036
                                          )
LAWRENCE ORDOWER and                      )
ORDOWER & ORDOWER, P.C.,                  )
                                          )
                        Defendants.       )


                   ORDER ON DEFENDANTS' MAY 7, 2021 MOTIONS

       The trial in this case is set to begin on Tuesday morning, May 11, 2021. On

Friday, May 7, the defendants (collectively, Ordower) filed a flurry of last-minute

motions. The Court notes that they did so understanding that, under the Court's April

19, 2021 trial-time order, "[t]ime spent arguing evidentiary or other in limine matters

aside from those already filed as of the date of this order, including the Court's review of

written submissions on such matters, also will count against a side's [time] allocation."

Dkt. no. 247 at 2.

1.     Unopposed motion for leave to file second amended exhibit 3A

       The Court grants Ordower's motion to assert an additional objection to plaintiff's

exhibit 138, but only because Mizrachi does not object (on certain conditions that

defendants met). Otherwise the motion would be untimely without a legitimate

justification, seeing as how Ordower had access to the actual exhibits long ago and thus

cannot have reasonably relied on the titles that Mizrachi gave them in his section of the

final pretrial order.
2.     Motion for clarification of order regarding trial time limits

       As the Court has directed, each witness—including the parties—will be called

once and will not be recalled later, with an exception to be discussed in a moment. See

Id. at 4. This is a reasonable and completely appropriate exercise of the Court's

authority under Federal Rule of Evidence 611(a) to exercise reasonable control over

"the mode and order of examining witnesses and presenting evidence." It will

streamline the presentation of the evidence and will facilitate the jurors' understanding

of the testimony, as compared with a presentation in which witnesses would appear and

reappear depending on whose "case" is being presented.

       The exception involves "rebut[ting] evidence offered later that the party wishing to

recall the witness could not reasonably have anticipated." Dkt. no. 247 at 4. Ordower

contends that this will unfairly prejudice him because it will require him to anticipate

testimony by witnesses called by Mizrachi who might testify after defendant Ordower—

in particular, the plaintiff. Ordower should stop worrying. The Court will read its order's

reference to evidence that the party "could not reasonably have anticipated" liberally, to

avoid a situation in which Ordower does not get to rebut testimony that his counsel did

not anticipate and that is offered after his own testimony. But Ordower's counsel should

not expect to be able to defer their examination of Mr. Ordower or any other witness

until "their case." That is exactly what the Court's order precludes. Rather, they should

do the best they can to address all relevant topics during their examination of Mr.

Ordower if and when he is called adversely by Mizrachi. The Court notes that this is in

their clients' interest too—for if the trial were run that way, it would effectively permit

Mizrachi to cross-examine Ordower on two separate occasions during the trial.



                                               2
3.     Renewed motion to stay / motion to clarify or reconsider in limine ruling

       Ordower has re-renewed his motion to stay this case pending the resolution of

litigation in Florida. The Court has discussed the Florida litigation at length in two

previous rulings, including its opinion denying Ordower's renewed motion to stay, see

Dkt. no. 182, and will not repeat the discussion here. The Court again denies the

motion.

       There is certainly factual overlap between the matters being litigated here—

Ordower's alleged legal malpractice and breach of fiduciary duty vis-à-vis Mizrachi—and

those being litigated in Florida state court. But Ordower has never been able to identify

any matter that must be determined with respect to the Florida litigation to permit the

present case to proceed to conclusion. The Court previously rejected Ordower's case-

within-a-case argument and sees nothing in the present motion that would suggest that

ruling was wrong.

       Nor is there any other appropriate basis to stay the present case to await a

decision in Florida (presumably including any appeals there, which could take a long

time). To be specific, a ruling against Mizrachi in the Florida litigation—determining that

he does not have an interest in the relevant limited liability company—would be in no

way inconsistent with a finding by the jury in the present case that he was improperly

deprived of such an interest by Ordower's malpractice or fiduciary breach. In fact, those

two determinations would not be in the least bit factually or logically inconsistent, nor

would an award of damages to Mizrachi here based on the value of the interest

wrongfully denied him (if that is what the jury finds). This scenario might allow Ordower

to argue to the Florida judge that the Florida case is moot because Mizrachi has been



                                              3
fully compensated, or that any monetary award in the Florida case should be offset to

avoid a double recovery—but none of that has anything to do with whether the present

case may appropriately proceed now. And to look at it from the other direction, any

perceived inconsistency between a ruling favorable to Mizrachi in the present case and

his claims in the Florida case, may be fully dealt with by the Florida courts, which is the

way it should be—the preclusive effect of a judgment is always up to the second court.

The same is true of any preclusive effect an unfavorable ruling here might be perceived

to have vis-à-vis the Florida case.

       Nor would a ruling favorable to Mizrachi in the Florida case—awarding him an

interest in the relevant LLC—undermine or preclude his claims in this case. As the

Court has previously discussed, Mizrachi has claims for damages in addition to the loss

of the value of the LLC interest. And if Mizrachi prevails in the present case and gets an

award of damages for the loss of the LLC interest, as just discussed Ordower will be

free to argue to the Florida judge that he has already been compensated for the interest

he seeks and that this should have a preclusive effect on the Florida litigation.

       For these reasons, the Court again denies Ordower's motion to stay.

       Ordower's last request is for reconsideration of the Court's ruling barring certain

testimony from both sides' experts. The Court precluded the experts from (among other

things) rendering opinions on the existence or nonexistence of an attorney-client

relationship between Mizrachi and Ordower. The Court stated, however, that the

experts could render opinions regarding breaches of provisions of the Illinois Rules of

Professional Conduct based on an assumption that the jury finds an attorney-client

relationship.



                                             4
        Ordower seems to think that this unfairly prejudices him because it precludes him

from offering an expert opinion that if there is no attorney-client relationship between

Mizrachi and Ordower, then Ordower didn't violate the Illinois Rules of Professional

Conduct. It's hard to believe this is a serious argument; the key Rules that Mizrachi

contends Ordower violated apply, by their terms, only if there is an attorney-client

relationship. See IRPC 1.4, 1.7 & 1.8 (all cited in the report of Mizrachi's expert). The

Court will have no problem with a proposed instruction that specifically tells the jury that

these rules apply only if the jury finds an attorney-client relationship existed. 1

        Ordower's real argument, sketched out in his motion, seems to be that he wants

his expert to be able to testify about Rule 1.13(g), which doesn't impose any prohibitions

or requirements regarding lawyer conduct and which Mizrachi's expert does not contend

Ordower violated. Rather, it discusses when a lawyer representing an organization may

also represent individuals affiliated with the organization.

        Ordower has forfeited this point. It was fully available to him when he responded

to Mizrachi's motion in limine to exclude opinion testimony regarding the existence of an

attorney-client relationship, but he did not make the argument in his response to that

motion. The Court also notes that it does not appear that Ordower's expert Michael

Flaherty addresses Rule 1.13(g) in his report, though the Court hesitates to say that

definitively because the report is so long, is not fully text-searchable, and the Court has

had limited time to re-review it due to the last-minute nature of this motion. It appears




1 Another rule discussed in the reports by Mizrachi's and Ordower's experts bars deceptive conduct by an

attorney even outside the confines of an attorney-client relationship (i.e., vis-à-vis persons other than the
lawyer's client), but it is clear from the Court's in limine rulings of May 2 that neither side should be
expecting to be permitted to elicit expert testimony on whether Ordower acted deceptively or non-
deceptively.

                                                      5
that Flaherty discusses a different part of Rule 1.13, specifically Rule 1.13(a), but it

appears he does so only in connection with his now-excluded opinion that Mizrachi and

Ordower did not have an attorney-client relationship. See Dkt. no. 227-3 at ECF pp. 33-

36 of 68.

       And that is a good segue to another problem with Ordower's motion: it appears

to be, in essence, an effort to get in via the back door the very opinion that the Court

has precluded. Rule 1.13(g) addresses, perhaps a tad obliquely, who a lawyer

representing an organization has an attorney-client relationship with. Were the Court to

allow Flaherty to opine regarding the application of Rule 1.13(g) in the situation at issue

in the present case, it would effectively undo the ruling the Court made barring expert

opinion on the existence of an attorney-client relationship. Ordower has offered no

viable basis to allow this.

       For these reasons, the Court denies Ordower's motion. The Court will, however,

entertain any appropriate request to instruct the jury regarding the application of Rule

1.13, or the legal concept underlying it, in connection with its instructions to the jury on

how to determine whether there was an attorney-client relationship between Mizrachi

and Ordower.

                                          Conclusion

       For the reasons stated above, the Court grants defendants' motion to file a

second amended exhibit 3A to the final pretrial order [258]; denies their motion for

clarification of the trial-time-limits order [261] but has in fact clarified it; and denies their

motion to clarify or reconsider the in limine rulings and their renewed motion to stay

[260]. Finally, to return to a topic addressed in the first paragraph of this order, Ordower



                                                6
is directed to show cause why the Court should not assess trial time against him for the

latter motion [260], consistent with the terms of the trial-time-limits order. The Court

proposes to assess only one hour, though this is a good deal less time than the Court

spent reviewing the motion and the relevant underlying and related material. This will

be addressed at the outset of the morning session on May 11.

Date: May 10, 2021

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             7
